Citation Nr: 1200766	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a psychiatric disability,.

2.  Entitlement to an increased rating for a low back disability, currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for residuals of a shell fragment wound of the abdomen involving muscle group XIX, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from July 2006 and March 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 30 percent rating for posttraumatic stress disorder and denied ratings in excess of 10 percent for a lumbar spine disability and for residuals of a shell fragment wound of the abdomen involving muscle group XIX.  In August 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  Thereafter, in January 2010, the Board remanded the claims for additional development.

The claim for an increased rating for residuals of a shell fragment wound of the abdomen involving muscle group XIX is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since August 29, 2007, the effective date of service connection, the Veteran's psychiatric symptoms have been productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, sleep impairment, suspiciousness, weekly panic attacks, and mild memory loss, but with otherwise satisfactory routine behavior, self-care, and normal conversation.

2.  Throughout the pendency of this appeal, Veteran's low back disability (residuals of a retroperitoneal abscess, left lumbar disc syndrome) has been manifested by subjective complaints of intermittent pain, and objective findings of forward flexion limited to no more than 80 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  It has not been productive of any incapacitating episodes within any 12-month time period.  While partial ankylosis has been detected at the L4-L5 vertebrae, complete ankylosis of the thoracolumbar spine (either favorable or unfavorable) has not been shown.  

3.  Throughout the pendency of this appeal, the Veteran's low back disability has not been productive of any neurological manifestations.

4.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected psychiatric and low back disorders so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for an initial rating in excess of 30 percent for the Veteran's psychiatric disability have not been met.  38 U.S.C.A. § 1155, 5103 (West 2002 & 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Throughout the pendency of this appeal, the criteria for a rating in excess of 10 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. § 1155, 5103 (West 2002 & 2011); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5241, 5243 (2011).

3.  The criteria for referral for consideration of increased ratings for the Veteran's acquired psychiatric disorder and low back disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran contends that higher ratings are warranted for his psychiatric and low back disorders.  Those claims will be examined in turn.

Psychiatric Disability

Since the date of service connection, the Veteran's psychiatric disability has been assigned a 30 percent rating under Diagnostic Code 9411, which is used to rate posttraumatic stress disorder (PTSD).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Board recognizes that is not the only mental health disorder with which the Veteran has been diagnosed.  Nevertheless, the Board considers it unnecessary to address the diagnostic codes pertaining to his other psychiatric conditions, including depression and anxiety.  That is because all of those disorders, like PTSD, are governed by the General Rating Formula for Mental Disorders.  That rating formula is used to evaluate all psychiatric disabilities with the exception of eating disorders, which have been neither contended nor shown in this case.  Therefore, rating the Veteran's psychiatric symptoms under an applicable code other than 9411 would not result in a higher rating.  Butts v. Brown, 5 Vet. App. 532 (1993).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationship.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board now turns to the pertinent evidence of record.  That evidence includes the reports of VA psychiatric examinations conducted in December 2007 and November 2010, written statements from the Veteran and his spouse, his April 2007 testimony before the Board, and his VA mental health records, compiled throughout the pendency of this appeal.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

On examination in December 2007, the Veteran complained of multiple psychiatric problems, including depression, anxiety, sleep impairment, flashbacks; exaggerated startle response, and social avoidance tendencies.  He reported those problems had persisted since his return from Vietnam, but conceded that he had only sought clinical help in the last two years.  In terms of current treatment, the Veteran indicated that he was prescribed a regimen of outpatient therapy and antidepressants.  Despite that treatment, however, he complained his psychiatric symptoms had not improved, but, rather, had continued to worsen.  

When asked about his social history, the Veteran reported that he had been married for 12 years.  He also acknowledged a prior marriage that had ended in divorce because of his spouse's drug abuse.  The Veteran added that he was childless and had no close relationships apart from his current spouse.  However, he did concede that he enjoyed talking on the phone and socializing on the Internet.  

With respect to his legal and occupational history, the Veteran acknowledged a prior conviction for driving under the influence.  He stated that this offense had led his employer to demand that he enroll in a substance abuse treatment program.  Since completing that program, he had sworn off alcohol.  He then stated that, while he had retained his job with the United States Postal Service, his duties had recently changed in order to accommodate his need for isolation.  The Veteran further stated that he had recently taken time off work.  However, he added that this absence was due not to his PTSD but to his abdominal problems, which had required surgery.

The December 2007 examination included a mental status assessment, which revealed an anxious mood and rambling thought processes.  However, the Veteran's thought content, speech, and psychomotor activities were all found to be within normal limits.  Moreover, while he exhibited recent and immediate memory problems, no signs of remote memory impairment or other cognitive deficiencies were found.  Nor were any suicidal or homicidal ideations, delusions, hallucinations, or other psychotic tendencies reported or shown.  

Based upon the results of the examination, and a review of his pertinent medical records, the December 2007 VA examiner diagnosed the Veteran with PTSD and alcohol dependence in full sustained remission.  That examiner then assigned the Veteran a Global Assessment and Functioning (GAF) score of 50 based upon his reported need for isolation at work and his "overall poor coping skills."

Subsequent VA medical records show that the Veteran underwent periodic outpatient treatment for PTSD and related psychiatric symptoms.  Significantly, those records show that on two occasions, in August 2008 and March 2009, his symptoms were found to warrant a GAF score of 45.  Notwithstanding that rather low GAF, however, the Veteran's VA treating providers consistently noted that his psychiatric symptoms did not adversely impact his mood, judgment, concentration, thought processes, or memory.  Additionally, those treating providers repeatedly determined that the Veteran did not suffer from suicidal or homicidal ideations and exhibited no signs of psychosis.

In addition to relying on the above clinical evidence, the Veteran submitted written statements and Board testimony attesting to his worsening mental health problems.  Specifically, he asserted that his PTSD was now productive of frequent nightmares, night sweats, flashbacks, and panic attacks.  Additionally, he contended that he suffered from occasional thoughts of suicide and worsening memory loss, and that he had become increasingly isolated from his family, friends, and coworkers.  The Veteran further maintained that his PTSD now caused him to miss an average of one to two days each month from his job as a janitor at the Postal Service, whereas "up until two years ago, [he had] not missed a day of work in 11 years."  

To bolster his assertions, the Veteran provided a written statement from his spouse, who corroborated his account of nightmares and night sweats.  In her October 2008 statement, the spouse also indicated that the Veteran was becoming more "incoherent and difficult to understand," and that he now required help in "matching his clothes" and remembering to take care of basic hygiene matters. 

Pursuant to a Board remand, the Veteran was afforded a follow-up VA examination in November 2010.  At that time, he reiterated his complaints of nightmares, self-avoidance tendencies, and other psychiatric symptoms.  As on the prior examination, the Veteran expressed dissatisfaction with his mental health treatment regimen.  He conceded that his current medications helped him sleep better.  In addition, the Veteran stated that, despite his preference for solitude, he maintained a close relationship with his spouse.  He also acknowledged a strong bond with his sister and brother, with whom he regularly spoke on the phone, and friendly ties with his several of his co-workers at the Postal Service.  Nevertheless, the Veteran emphasized that, throughout the relevant appeals period, he had been employed in a position that did not require significant social interaction.  He added that position suited him well, as evidenced from his positive employment reviews, and that he had no plans to retire in the foreseeable future.

On mental status evaluation, the Veteran did not exhibit any of the recent and immediate memory problems shown on his December 2007 examination.  In other respects, however, his clinical test results were the same as they had been during that prior examination.  Consequently, the November 2010 VA examiner determined that, notwithstanding the Veteran's complaints of worsening psychiatric symptoms, his overall mental health status had not changed since that prior examination.  Despite that determination, however, the November 2010 examiner concluded that the Veteran's current symptoms warranted a GAF of 60, which was considerably higher than the scores he had previously been assigned.

The record thereafter shows that the Veteran has not submitted any additional evidence in support of his psychiatric claim.  Nor has he provided any information that would enable VA to obtain such evidence on his behalf, despite receiving a supplemental statement of the case in August 2011 that expressly requested that he submit additional information to support his claim.  Consequently, any additional evidence that might have been elicited has not been not obtained because of the Veteran's inability or failure to cooperate.  The duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran has been assigned GAF scores ranging from a low of 45 to a high of 60.  The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 45-50 generally indicate serious psychiatric symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score of 60 indicates mild to moderate symptoms (flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

While mindful of the somewhat low GAF scores assigned by the December 2007 VA examiner and the VA treating providers, the Board finds that those scores do not match the Veteran's better vocational and social functioning during the relevant appeals period.  On the contrary, the December 2007 VA examiner who assessed the Veteran's GAF at 50 commented that, despite his tendency to self-isolate, he remained close to his spouse and was capable of working full-time.  Similarly, the VA treating providers who determined that the Veteran had a GAF of 45 indicated that his disability did not result in significant occupational impairment.  Additionally those treating providers found no evidence of impaired mood, judgment, concentration, thought processes, or memory.  Nor did they detect any active suicidal or homicidal ideations, delusions, hallucinations, or other signs of psychosis.  

Through their respective clinical findings, the December 2007 examiner and the VA treating providers effectively signaled that the Veteran was not as severely disabled as their own GAF assessments indicated.  Moreover, the November 2010 VA examiner subsequently noted that, while Veteran's overall mental health status had remained constant throughout the pendency of the appeal, he now met the criteria for a GAF score of 60.  That finding suggests that the previously assigned GAF scores were lower than indicated by the symptoms and that the Veteran's overall disability level has most nearly approximated a GAF of 60, indicating mild to moderate impairment.  

In any event, the Board notes that the emphasis in psychiatric ratings is not based solely on social impairment, but rather includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126 (2011).  Here, while the Veteran has indicated that his PTSD and related psychiatric problems have led to an adjustment in his duties and increased absenteeism, he has not contended, and the evidence does not otherwise suggest, that those problems have caused him to stop working or severely interfered with his occupational and social functioning beyond that envisioned by the current 30 percent rating.

Based upon the above findings, the Board concludes that the requirements for a higher rating have not been met at any time since the date of service connection.  While the Veteran's initial VA psychiatric examination report revealed recent and intermediate memory problems, his subsequent VA treatment records and examination report have not shown any evidence of memory impairment.  Additionally, the Veteran has not been found to have any remote memory problems or other cognitive deficiencies.  Nor has he been shown to have circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; or delusions, hallucinations, or other psychotic tendencies.  Moreover, despite his subjective complaints of panic attacks, clinical testing has yielded no evidence of such symptoms.  Further, while the Veteran has reported occasional thoughts of harming himself, his examination reports and treatment records have all been negative for active suicidal or homicidal ideations.  The Veteran also has not been shown to have social withdrawal tendencies that are so significant as to jeopardize his marriage or employment.  Therefore, his symptomatology does not meet the criteria for a higher rating.

Accordingly, the Board finds that, throughout the relevant appeals period, the Veteran has demonstrated no more than occupational and social impairment with occasional reduced reliability and productivity due to various symptoms, as indicated in his current 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

In reaching this determination, the Board remains sympathetic to the Veteran's assertions and does not question the sincerity of his belief that his psychiatric symptoms warrant a higher rating.  Moreover, the Board recognizes that the Veteran is competent to report symptoms, such as persistent sadness, flashbacks, nightmares, night sweats, and a preference for solitude, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, his spouse is competent to report symptoms that she has personally observed in the Veteran.  Further, the Board considers the contentions of both parties to be credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Board observes that, as lay persons without the appropriate medical expertise, neither the Veteran nor his spouse is competent to provide a probative opinion on a medical matter, such as the severity of a current disability within the context of the applicable rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, their contentions, standing alone, are insufficient to refute the probative assessments of the VA examiners and treating providers, which the Board has used to determine the most appropriate rating for the Veteran's disability. 

In sum, the weight of the competent and credible evidence shows that the Veteran's service-connected acquired psychiatric disorder does not qualify for a rating in excess of 30 percent under the pertinent diagnostic criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Moreover, while consideration has been given to staged ratings, the evidence of record does not establish that a higher rating has been warranted at any point during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is therefore against the Veteran's claim for a higher rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the segments of the spine are considered groups of minor joints, ratable as a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  For traumatic arthritis, Diagnostic Code 5010 directs that the rating of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011).  

The Board acknowledges that the regulations for rating disabilities of the spine were twice revised, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  However, as both of those revisions predate the Veteran's October 2005 application for an increased rating, only the most recent regulatory provisions are applicable to his claim.

The Veteran's low back disability (residuals of retroperitoneal abscess, lumbar disc syndrome) has been rated 10 percent disabling pursuant to Diagnostic Code 5243 (intervertebral disc syndrome).  Other applicable diagnostic codes include Diagnostic Code 5237, which pertains to lumbosacral strain, Diagnostic Code 5241, which addresses spinal fusion, and Diagnostic Code 5242, which contemplates degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2011).  These diagnostic codes all use the criteria listed under the General Rating Formula for Diseases and Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for an increased rating in this case.  The lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45 (2011).  Diagnostic Code 5242 directs that degenerative arthritis of the spine be rated under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Significantly, Diagnostic Code 5003 only allows for the assignment of a 20 percent rating where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  Regardless, the Veteran is already in receipt of a compensable rating based on limitation of motion, and thus neither Diagnostic Code 5003 nor 5242 may serve as a basis for an increased rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2011).

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), or ankylosing spondylitis (Diagnostic Code 5240).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.

Intervertebral disc syndrome is rated either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

The diagnostic code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5241, 5242, 5243 (2011).  

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral bending are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

The Board now turns to the pertinent evidence of record, beginning with the initial March 2006 VA examination administered in support of the Veteran's claim for benefits.  The Board acknowledges that initial examination addressed not only the Veteran's low back disability but also his other service-connected disabilities and that examination does not contain the same level of detail as his subsequent spine examinations.  Nevertheless, the Board considers it significant that the March 2006 examiner determined that the Veteran had full range of motion throughout his lumbar spine and an absence of neurological deficits.  Those clinical findings are relevant for rating purposes.  Also of note are X-rays conducted at the time of that initial examination, which revealed evidence of fusion at the L4-L5 vertebrae.

The record thereafter shows that the Veteran sought periodic outpatient treatment for his low back symptoms.  He also underwent a follow-up examination in February 2008.  At that time, the Veteran reported a history of low back pain and related symptoms dating back to the mid-1970s.  He noted that those symptoms had developed in the wake of the numerous surgeries required to treat his service-connected shrapnel wound injuries.  The Veteran further noted that his current low back problems were intermittent in nature and subject to frequent remissions.  He complained of episodes of moderate low back pain, which occurred anywhere from one to six days per week and lasted for several hours at a time.  The Veteran denied that those recurrent, intermittent episodes were punctuated by painful flare-ups.  Moreover, while he reported instances of pain radiating across his chest, he denied any episodes of radiation into his lower extremities.  The Veteran also denied any episodes of incapacitation associated with his low back symptoms.  While he reported missing approximately 11 weeks of work in the previous year, he acknowledged that had been due to his abdominal surgery, rather than his low back problems.  In addition, the Veteran stated that his low back symptoms did not require the use of a cane or other orthotic devices.

On range of motion testing, the Veteran exhibited forward flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees, bilaterally.  Although those results were all within normal limits, the examiner noted that the Veteran's forward flexion and lateral rotation were accompanied by pain, both on active and passive motion and after repetitive use.  No functional limitations were shown with respect to his extension and lateral flexion.  Moreover, none of the Veteran's ranges of motion was accompanied by additional weakness, fatigability, or incoordination following repetitive use.

The remainder of the clinical evaluation was negative for any gait abnormalities or other evidence of gibbus, kyphosis, lumbar flattening, listing, lumbar lordosis, scoliosis, or reverse lordosis.  Nor were any reflex, sensory, or motor deficiencies shown.  However, X-ray imaging showed an ankylosed L4-L5 vertebral disc, zogapophyseal joint hypertrophy at all lumbar levels, and congenital hyposegmentation.  While right colonic diverticulosis was also noted, that was attributed to the Veteran's prior abdominal surgery and not considered a residual of his low back disorder.

Based on the results of the clinical evaluation and the other evidence of record, the VA examiner diagnosed the Veteran with L4-L5 ankylosis.  That examiner then indicated that this condition interfered with the Veteran's employment and daily living activities to the extent that it resulted in decreased mobility and problems lifting and carrying.

The February 2008 examiner's findings of functional impairment were echoed by the Veteran himself.  Specifically, he submitted lay statements indicating that he was unable to lift heavy objects and bend over.  The Veteran added that those service-related limitations had been responsible, in part, for his occupational reassignment from letter carrier to janitor, which was considered a less physically demanding job.  Moreover, while he acknowledged that he continued to work full time for the Postal Service, he expressed concern about his future employment prospects as his low back problems worsened.

The Veteran's reports of worsening symptoms prompted the Board to remand his claim for an additional VA examination, which was conducted in November 2010.  The Veteran used that occasion to reiterate his complaints of worsening lumbar spine problems.  However, he acknowledged that the overall severity and frequency of his back pain episodes had not changed since his February 2008 examination.  He also stated that he remained free of painful flare-ups.

As on his prior examination, clinical evaluation revealed extension, lateral flexion, and lateral rotation that were all within normal limits.  Forward flexion was found to be slightly reduced to 80 degrees.  In addition, the Veteran was now shown to exhibit pain across all active ranges of motion.  However, he did not display any signs of pain or other functional limitation following repetitive use.

As had also been the case on his previous examination, sensory, reflex, and motor testing were all negative for any neurological deficits and no gait abnormalities were shown.  Similarly, X-rays did not reveal any signs of a compression fracture or other osseous deficiencies.  While ankylosis of the L4-L5 vertebrae was detected, that condition was noted to have remained unchanged since the Veteran's prior examination.  No other significant new findings were shown.

Since undergoing the above VA examination, the Veteran not submitted any additional evidence in support of his increased rating claim.  Nor has provided any information that would enable VA to obtain such evidence on his behalf.  

Turning to the relevant diagnostic criteria, the Board observes that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral bending are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).  

The ranges of motion of the Veteran's lumbar spine, as shown on his March 2006, February 2008, and November 2010 examinations, fall at most within the requirements for a 10 percent rating:  forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Even considering the February 2008 and November 2010 examiners' findings of painful forward flexion and lateral rotation and additional pain on repetitive use, the Veteran's low back disorder has not been shown to result in limitation of flexion of the lumbar spine to 60 degrees or less, or combined thoracolumbar motion of 120 degrees or less.  On the contrary, he has consistently demonstrated full extension, lateral flexion, and lateral rotation, and on only one occasion has exhibited reduced forward flexion to 80 degrees.  Such near-normal findings are consistent with the 10 percent rating currently assigned based upon limitation of motion.  Moreover, while mindful of the X-ray evidence of ankylosis at the L4-L5 vertebrae, the record does not show that the Veteran's entire lumbar spine is favorably or unfavorably ankylosed.  The Board recognizes that the November 2010 examination noted pain across all ranges of motion.  However, even with that finding, the evidence does not show that the Veteran's ranges of motion are limited by that pain such that he would meet the criteria for a higher rating.  Therefore, the Board finds that a higher rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine. 

Nor is a higher rating warranted under the diagnostic criteria pertaining to intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2011).

The Veteran has consistently denied that his low back disorder is productive of incapacitating episodes during the VA examinations conducted in support of his claim.  Moreover, the record otherwise does not demonstrate that he has been prescribed bed rest by a physician at any time throughout the pendency of this appeal.  Accordingly, the Board finds that he is not entitled to a rating in excess of 10 percent based upon incapacitating episodes.

However, the Board's analysis does not end there as it is still necessary to determine whether the Veteran is entitled to a higher rating based upon his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Veteran's ranges of motion were assessed at each of his VA examinations conducted in March 2006, February 2008, and November 2010.  During the first two examinations, the Veteran's overall ranges of motion were found to fall within normal limits.  Moreover, at the November 2010 examination, he displayed only slightly limited forward flexion to 80 degrees, while retaining full extension, lateral flexion, and lateral rotation.  Accordingly, the Board finds that, even the findings most favorable to the Veteran's claim, the results obtained on his most recent examination, would warrant a rating of no more than 10 percent under the General Rating Formula.  The requirements for a higher rating under that formula, forward flexion of the thoracolumbar spine to 60 degrees or less, or combine range of motion of the thoracolumbar spine of 120 degrees or less, have neither been contended nor shown.  

In light of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the orthopedic manifestations of his low back disorder under the rating criteria currently in effect.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, the Veteran has consistently denied that his low back disorder is productive of painful flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, there is no evidence of record suggesting that the effects of his service-connected disability have gone beyond those contemplated in the 10 percent rating currently assigned, even when considering the November 2010 finding of pain across all ranges of motion.  The ranges of motion reported at that examination still did not meet the criteria for a higher rating.  The Board finds that the Veteran's complaints have not, when viewed in conjunction with the medical evidence, tended to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher rating during the relevant appeals period.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  On the contrary, out of the above four factors, only pain has been demonstrated and it has not been shown to reduce the Veteran's overall ranges of motion to a level consistent with a 20 percent rating.

The next question before the Board is whether the Veteran is entitled to a separate rating for any neurological manifestations.  In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123, 4.124a (2011).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

Here, while the Veteran has complained of pain radiating into his chest wall, he has consistently denied any radiculopathy in his lower extremities.  Moreover, the results of his VA examinations have all been negative for sensory, reflex, or motor deficits.  Further, the record has not otherwise shown any neurological symptoms associated with his service-connected disability.  Based on the foregoing, the Board concludes that the overall evidence of record does not support an award of any separate rating for neurological manifestations of a low back disorder under Diagnostic8520, or under any other rating criteria for neurologic disabilities.  The evidence does not show that any medical examiner or physician has identified or diagnosed any neurological symptomatology that is independently ratable.

As a final point of analysis, the Board recognizes that the Veteran himself believes that his low back problems are of sufficient severity to warrant an increased rating.  However, just as he has not demonstrated the clinical expertise to assess the severity of his psychiatric problems, he also has not shown that he is competent to evaluate his low back disorder in accordance with the applicable rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, while mindful of the Veteran's assertions that his low back disability will worsen in the future, the Board notes that it may only consider the current nature of that disability in adjudicating his claim.  

For the foregoing reasons, the Board finds that the weight of the competent and credible evidence shows that the Veteran's lumbar spine disorder has not warranted a rating higher than 10 percent at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, that evidence also shows that he has not been entitled to separate ratings for the neurological manifestations associated with that service-connected disability.  As the preponderance of the evidence is thus against the Veteran's claim for an increased schedular rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges the lay and clinical evidence showing functional impairment associated with the Veteran's psychiatric and low back disorders.  In particular, the Board is mindful of his allegations that those service-connected disabilities have led to his reassignment to a position in which he can work alone without extensive physical effort.  Nevertheless, the Board considers it significant that, with the adoption of those workplace accommodations, the Veteran has shown that he remains capable of fulltime employment.  Indeed, he has expressly indicated that he enjoys his job and has no plans to retire.  Moreover, while the record shows that the Veteran has recently missed an increased amount of work, the majority of his absences have been attributed to his abdominal problems and not to his psychiatric or low back disorders.  Therefore, it does not appear that either of those service-connected disabilities have precluded him from working or markedly interfered with his employment.  The Board recognizes that, in addition to his reports of current pathology, the Veteran has expressed concern about the impact of his low back problems on his future employment.  However, just as predictions of worsening disability are insufficient to warrant a increased schedular rating at the present time, allegations of future employment problems cannot support the award of an extraschedular rating, which must also be based on current findings. 

In any event, the Board observes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Indeed, that is particularly true with respect to the mental, musculoskeletal, and neurological codes used to rate the Veteran's psychiatric and low back disorders.  Those codes all expressly contemplate occupational or functional impairment as criteria for the assignment of schedular ratings.  38 U.S.C.A. § 1155, 5103 (West 2002 & 2011); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 4.130, Diagnostic Codes 5237, 5241, 5243, 9411 (2011).  

Additionally, the competent evidence of record does not show frequent, or, indeed, any, hospitalizations due to the Veteran's psychiatric and low back disorders.  Nor does that evidence indicate that those service-connected disabilities result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with those disabilities is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

First, with respect to the Veteran's acquired psychiatric disorder claim, the Board observes that this claim for arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to that claim.

As for the Veteran's low back disorder claim, the Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant has had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, VA sent the appellant letters, dated in May 2006 and August 2008, which discussed the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

Significantly, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, the Board finds that VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, VA has obtained multiple VA medical examinations with respect to the Veteran's psychiatric and low back disorder claims. Significantly, the Veteran has not contended that the manifestations of those service-connected disabilities have worsened since his most recent examinations in November 2010.  Thus, a remand is not required solely due to the passage of time since those examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran has also been afforded the opportunity to testify at a videoconference hearing in support of his claims.  Thus, the Board finds that additional development is unnecessary with respect to those claims and that VA has fully satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 30 percent for a psychiatric disability is denied.

Entitlement to a rating higher than 10 percent for a low back disability is denied.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for an increased rating for residuals of a shell fragment wound to the abdomen.   

Throughout the pendency of this appeal, the disability has been rated under Diagnostic Code 5319, for injuries to the Group XIX muscles of the abdominal wall.  38 C.F.R. §§ 4.73, Diagnostic Code 5319 (2011).  Other potentially applicable rating codes include Diagnostic Codes 7801, 7802, 7803, 7804, and 7805, which pertain to scars.  38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5315, 7801, 7802, 7803, 7804 (2011).  Consideration under those diagnostic codes is proper because the Veteran's shrapnel wound residuals have been shown to result in scarring for which a separate rating is possible in addition to the compensation warranted for the underlying muscle injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Additionally, the Veteran has alleged that his shell fragment wound residuals are productive of severe abdominal pain and occasional swelling.  As such, the diagnostic criteria governing digestive system disorders are also for application.  38 C.F.R. § 4.114 (2011). 

Pursuant to the Board's January 2010 remand, the RO obtained the Veteran's recent private medical records, which confirmed that he had undergone multiple surgeries since his initial in-service laparotomy and hemicolectomy with colostomy.  Specifically, those records showed that the Veteran had had his gallbladder removed and thereafter had received an abdominal ultrasound, which had revealed changes consistent with a prior cholecystectomy and hepatic parenchymal disease.  Those records also showed that the Veteran had undergone extensive treatment for problems affecting the digestive system, such as hepatitis B and elevated prostate-specific antigen (PSA) levels, for which he is not service-connected.   

In addition to obtaining the above records, the RO scheduled the Veteran for a VA muscles examination, which was conducted in November 2010.  That examination was responsive to the criteria outlined in the diagnostic codes governing muscle group XIX injuries and scars.  38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5319, 7801, 7802, 7803, 7804 (2011).  That examination also revealed that internal scarring associated with the Veteran's shrapnel wound residuals had impacted his intestines.  However the clinician who conducted that examination declined to specify the extent of the Veteran's service-related digestive impairment, despite the Board's express request.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, once VA undertakes the effort to provide an examination and etiological opinion, even if not statutorily obligated to do so, that examination and opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the foregoing, it remains unclear whether any or all of the Veteran's documented digestive problems should be considered part of his service-connected disability for VA rating purposes.  Therefore, the Board finds it necessary to remand the Veteran's claim for an additional VA opinion that addresses that question.  Specifically, that opinion should indicate whether any of the Veteran's current digestive problems are etiologically related to his service-connected shrapnel wound residuals or whether they are instead associated with a nonservice-connected disorder, such as hepatitis B or a condition manifested by elevated PSA levels.  In rendering that opinion, the VA examiner should expressly reconcile the findings with the results of the November 2010 examination.  That examiner should also reconcile the findings with the other pertinent evidence, in particular the private medical records, obtained pursuant to the Board's last remand, which do not appear have been considered at the time of the prior examination.  38 C.F.R. § 4.1 (2011). 

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for a VA digestive examination.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  Additionally, the examiner should expressly consider the lay and clinical evidence of abdominal pain and swelling in the vicinity of the Veteran's Group XIX muscle injury, the November 2010 VA examination findings of intestinal impairment associated with that injury, and the private medical records showing extensive treatment for digestive system disorders.  Specifically, the examiner's report should address the following:

a)  Diagnose all current digestive disorders.

b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected abdominal shell fragment wound of the abdomen, with internal scarring, has caused or contributed to any of his current digestive disorders.

c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected abdominal shell fragment wound of the abdomen, with internal scarring, has aggravated any of his current digestive disorders.

d)  State whether any current digestive disorder is otherwise related to the Veteran's service-connected shell fragment wound of the abdomen and resulting surgeries.

2.  Then, readjudicate the claim remaining on appeal.  In so doing, expressly consider all applicable rating criteria, including the diagnostic codes pertaining to Group XIX muscle injuries, scars, and digestive disorders.  38 C.F.R. §§ 4.23, 4.114, 4.118, Diagnostic Codes 5319, 7801, 7802, 7803, 7804, and 7805 (2011).  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


